[Cite as State v. Pitts, 2021-Ohio-811.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        GALLIA COUNTY

 STATE OF OHIO,                   :
                                  :    Case No. 20CA6
       Plaintiff-Appellee,        :
                                  :
       v.                         :    DECISION AND JUDGMENT
                                  :    ENTRY
 KRISTOPHER O. PITTS,             :
                                  :    RELEASED: 03/10/2021
       Defendant-Appellant.       :
_____________________________________________________________
                            APPEARANCES:

 Jason D. Holdren, Gallia County Prosecuting Attorney, and Jeremy Fisher,
 Assistant Prosecuting Attorney, Gallipolis, Ohio, for Appellee.

 Timothy P. Gleeson, Logan, Ohio, for Appellant.
 ____________________________________________________________

 Wilkin, J.

           {¶1} This is an appeal from a Gallia County Court of Common Pleas

 judgment sentencing Appellant, Kristopher O. Pitts, to an aggregate 72-month

 prison sentence for drug offenses with a sentence enhancement of an additional

 542 days in prison for committing the drug offenses herein while on post release

 control (“PRC”) in a prior case. Appellant alleges that the trial court violated his

 due process rights by imposing a 542-day1 day sentence enhancement, and

 seeks to have that portion of his sentence vacated. Having reviewed the facts

 and the applicable law, we find that Appellant’s due process rights were not

 violated. However, we do find that the trial court erred in calculating Appellant’s

 1
  Appellant’s brief contends that the trial court erred by imposing a 545-day sentence enhancement. [Appellant’s Brief
 p.16] At the sentencing hearing the State presented evidence that the trial court should impose a 545-day sentence
 enhancement. [Sentencing transcript p. 101] However, just prior to the conclusion of the hearing, the parties and the court
 agreed that Appellant was entitled to three days of jail time credit. [Id. p. 127, 128] Therefore, as reflected in its
 sentencing entry, the trial court imposed a 542-day sentence enhancement. [Sentencing Entry, Manila folder Doc 26)]
 Consequently, Appellant is contesting a 542-day sentence enhancement, as we will reflect in the remainder of this
 decision.
Gallia App. No. 20CA6                                                                2


sentence enhancement. Therefore, we vacate his sentence enhancement only,

and remand the cause to the trial court to correct Appellant’s sentence

enhancement.

                                   BACKGROUND

       {¶2} On July 12, 2019, a grand jury indicted Appellant on the following

charges: possession of heroin in violation of R.C. 2925.11(A) and (C)(6)(c),

trafficking in heroin in violation of R.C. 2925.03(A)(2) and (C)(1)(c), aggravated

possession of drugs in violation of R.C. 2925.11(A) and (C)(1)(b), aggravated

trafficking in drugs in violation of R.C. 2925.03(A)(2) and (C)(1)(c). Initially,

Appellant pled not guilty.

       {¶3} Pursuant to a sentence enhancement request form (“ODRC form”)

dated December 10, 2019, and pursuant to R.C. 2929.141, the Ohio Department

of Rehabilitation and Correction requested the State to pursue a sentence

enhancement if Appellant was convicted of the charged drug offenses herein

because he committed these offenses while he was on PRC in a prior case from

Hamilton County. The parties eventually reached a plea whereby Appellant

would plead guilty to counts one and three with the State dismissing counts two

and four, but each party would argue the appropriate sentence.

       {¶4} On February 4, 2020, the trial court held a plea hearing during which

the trial court engaged Appellant in the required Crim.R. 11 colloquy. During the

colloquy, the Appellant admitted that he was on PRC at the time he committed

the drug offenses herein. The trial court then informed Appellant that if he is

convicted of a felony while on PRC, the court can terminate his post release
Gallia App. No. 20CA6                                                                3


control and impose a prison term for violating PRC. The Appellant

acknowledged that he understood that consequence, and his counsel informed

the trial court that he had discussed the issue with Appellant. Appellant then pled

guilty to counts one and three, and trial court accepted his plea and set

sentencing for February 13, 2020.

       {¶5} At the February 13, 2020 sentencing hearing, the State called officer

Joel Jagers of the Adult Parole Authority of Gallia County to establish Appellant’s

violation of PRC and to calculate the sentence enhancement. Jagers testified

that when Appellant committed the drug offenses herein, he (Appellant) was

serving a three-year term of PRC from a prior Hamilton County case. Jagers

testified that Appellant began serving that PRC on July 13, 2016. However,

Jagers testified that Appellant was a violator at large on three different occasions

(September 15, 2016 to November 25, 2016, October 26, 2017 to March 13,

2019, and June 21, 2019 to December 8, 2019) with each at-large period not

counting toward Appellant serving his PRC. Jagers opined that Appellant’s PRC

would expire on August 11, 2021. The prosecutor then asked Jagers: “Ok. So

545 days?” Jagers responded: “That sounds correct.”

       {¶6} However, later during the sentencing hearing, the trial asked to look

at the ODRC form. The trial court asked the prosecutor “you have calculated 545

days as of today? Because [the ORDRC form] says 610 as of 12/10?” In

response the prosecutor stated: “So let’s see, well what I did was I went with the

end date that Mr. Jagers testified to of 8/11/2021. I count today and use a start

date and end date of 8/11/2021 that comes up with 545 days.”
Gallia App. No. 20CA6                                                              4


       {¶7} The trial court agreed with the State’s calculation, and taking into

account three days of jail time credit, issued an entry imposing an additional

prison term of 542 days as a sentence enhancement for violating his PRC in the

Hamilton County case. The trial court ordered the 542-day sentence

enhancement to be served consecutive to his 72-month prison term for the drug

offenses, resulting in an aggregate prison term of approximately 90 months. It is

from this judgment that Appellant appeals, asserting a single assignment of error.

                            ASSIGNMENT OF ERROR

THE CONSTITUTIONAL GUARANTEES AND PROTECTIONS OF DUE
PROCESS WERE NOT AFFORDED TO APPELLANT WHEN THE LENGHTH
OF THE PRC JUDICIAL SANCTION WAS DETERMINED FROM AN
UNSIGNED LETTER.

       {¶8} The Appellant argues that by relying on the unsigned ODRC form to

impose the 542-day sentence enhancement, the trial court violated his due

process rights. Appellant asserts that the trial court should have imposed a 531-

day sentence enhancement. He offers the following calculation in support:

      July 13, 2016 (PRC began)

      September 15, 2016 to November 25, 2016 (violator at large, not counted

       toward serving PRC)

      October 26, 2017 to March 13, 2019 (violator at large, so not counted

       toward serving PRC)

      June 21, 2019 to December 8, 2019 (violator at large, so not counted

       toward serving PRC)

      February 13, 2020 (sentence hearing)

      July 13, 2016 to September 15, 2016 = 64 days served
Gallia App. No. 20CA6                                                                  5


      November 25, 2016 to October 26, 2017 = 335 days served

      March 13, 2019 to June 21, 2019= 100 days served

      December 8, 2019 to February 13, 2020 – 65 days served

      Total time served PRC – 564 days

      Time remaining on PRC - 1095-564 = 531 days.

       {¶9} Therefore, Appellant asserts “that portion of the trial court’s

sentencing order should be vacated.”

       {¶10} In response, the State admits that “[t]here is a discrepancy in the

calculation between the violator at large tolling periods and the [ODRC form].”

Therefore, the State “agrees to reduce the PRC enhancement to Appellant’s

calculation of 531 days remaining at the time of sentencing,” but should “maintain

the rest of the sentence.”

                               LAW AND ANALYSIS

                                Standard of Review

       {¶11} An “appellate court may increase, reduce, or modify the sentence or

vacate it and remand for resentencing if the court clearly and convincingly finds *

* * “[t]hat [a] sentence is * * * contrary to law.” State v. Conant, 4th Dist. Adams

No. 20CA1108, 2020-Ohio-4319, ¶ 42, quoting R.C. 2953.08(G)(2). “A sentence

for the post-release control violation is not otherwise contrary to law if it comports

with the requirements of R.C. 2929.141.” State v. Lincoln, 4th Dist. Washington

No. 18CA22, 2019-Ohio-4560, 148 N.E.3d 7, ¶ 10, citing State v. Lehman, 2nd

Dist. Champaign No. 2014-CA17, 2015-Ohio-1979, ¶ 17.
Gallia App. No. 20CA6                                                                  6


                       Sentence Enhancement for Violating PRC

       {¶12} If a defendant is convicted of felony while on post-release control,

then the trial court

        may terminate the term of post-release control * * * and * * * [i]n
        addition to any prison term for the new felony, impose a prison
        term for the post release control violation. The maximum prison
        term for the violation shall be the greater of twelve months or the
        period of post-release control for the earlier felony minus any
        time the person has spent under post-release control for the
        earlier felony.” (Emphasis added.)

R.C. 2929.141(A).

In calculating how much PRC an Appellant has served

        The time between the date on which a person who is a parolee
        or other releasee is declared to be a violator or violator at large
        and the date on which the person is returned to custody in this
        state under the immediate control of the adult parole authority
        shall not be counted as time served under the sentence imposed
        on that person or as a part of the term of post-release control.

Chapin v. Bradley, 4th Dist. Pickaway No. 16CA12, 2016-Ohio-7441, 76
N.E.3d 533, ¶ 13, quoting R.C. 2967.15(C)(1).

       {¶13} Initially we note that Appellant’s allegation of a violation of his due

process rights lacks merit. The trial court informed Appellant both at his plea

hearing and his sentence hearing that he would be subject to a sentence

enhancement because he had committed the drug offenses at issue herein while

he was on PRC in the Hamilton County case. Moreover, at the sentencing

hearing, the trial court heard testimony and arguments from both parties

regarding the appropriate sentence enhancement. Accordingly, Appellant was

afforded sufficient due process during his sentencing hearing with regard to the
Gallia App. No. 20CA6                                                               7


determination of his sentence enhancement. That said, it appears that the trial

erred in imposing a 542-day sentence enhancement.

       {¶14} Both parties agree that when Appellant committed the drug offenses

herein, he was serving a three-year term of PRC in a Hamilton County case that

he began to serve on July 13, 2016. However, in calculating the sentence

enhancement for the PRC violation, the State relied on Jager’s testimony that

Appellant’s PRC would terminate on August 11, 2021. In fact, Appellant’s

calculation herein correctly establishes that Appellant’s PRC was scheduled to

end on July 13, 2019 (this date was calculated by adding three years (1095 days)

to the PRC start date of July 13, 2016). Appellant’s calculation then determines -

over that 1095-day period how many days of PRC he had remaining, which was

531 days. The state agrees that an error was made in calculating Appellant’s

sentencing enhancement. We would note, however, that the calculation of the

time served from December 8, 2019 to February 13, 2020, which Appellant

claims is 65 days, is in fact 67 days. This benefits Appellant in that he had had

529 days of PRC left to serve, as opposed to 531 as he calculated.

       {¶15} Accordingly, the trial court’s 542-day sentence enhancement was

contrary to law because it did not comply with R.C. 2929.141. Lincoln, 4th Dist.

Washington No. 18CA22, 2019-Ohio-4560, 148 N.E.3d 7, ¶ 10. However, in

addressing the remedy, we agree with the State there is no need to vacate

Appellant’s entire sentence. We have issued decisions remedying only the

invalid portion of an Appellant’s sentences in other cases. See e.g. State v.

Moore, 4th Dist. Adams No. 18CA1070, 2019-Ohio-1467, ¶ 16 (“Because the
Gallia App. No. 20CA6                                                                  8


post-release control portion of Appellant’s sentence is contrary to law and void,

we sustain the first assignment of error to the extent it challenges that portion of

her sentence, reverse that portion of her sentence * * *.”). Therefore, we vacate

Appellant’s sentence enhancement only, and remand the cause to the trial court

to recalculate the sentence enhancement consistent with our decision.



       SENTENCE ENHANCMENT VACATED AND CAUSE REMANDED.
Gallia App. No. 20CA6                                                                 9


                                JUDGMENT ENTRY

    It is ordered that the SENTENCING ENHANCEMENT IS VACATED AND
CAUSE REMANDED and costs to Appellee.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the
Gallia County Common Pleas Court to carry this judgment into execution.

         IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed sixty days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the sixty-day period, or the failure of the Appellant
to file a notice of appeal with the Supreme Court of Ohio in the forty-five-day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of sixty days, the stay will terminate as of the date of such
dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

       Hess, J. and Abele, J.: Concur in Judgment and Opinion.


                                    For the Court,


                                    BY: ____________________________
                                        Kristy S. Wilkin, Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.